DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
The present office action is made in response to the pre-amendment filed by applicant on 6/16/2020. It is noted that in the pre-amendment, applicant has made changes to the specification and the claims.
A) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the abstract and the specification. However, applicant has failed to submitted a statement that the substitute specification does not contain any new matter as required by rule 37 CFR 1.125(b). Thus, the substitute specification filed on 6/16/2020 has NOT been entered; however, the changes to the specification as filed in the mentioned pre-amendment have been considered with the specification as originally filed.
B) Regarding to the claims, applicant has amended claims 1-6. There is not any claim being added into or canceled from the application. The pending claims are claims 1-6 which claims are examined in the present office action.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings contain four sheets of figures 1-4 were received on 6/16/2020.  These drawings are objected by the examiner for the following reason(s).

Specification
6.	The substitute specification filed on 6/16/2020 has NOT been entered because it does not conform to 37 CFR 1.125(b) and (c) because the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.
7.	A substitute specification without the claims is required pursuant to 37 CFR 1.125(a) because the number or nature of the changes to the abstract and the specification as provided in the request to amend the abstract and the specification filed on 6/16/2020 render them difficult to consider and/or could lead to confusion and mistake during the issue and printing processes. 
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by 
8.	The lengthy specification which was amended by the pre-amendment of 6/16/2020 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
9.	The Summary of the invention is objected to because it contains numerous details of the invention. The summary also provides/contains detailed description of the drawings and refers to the claim(s) as well as to the prior art, see the originally-filed specification with the amendments to the specification as filed on 6/16/2020. 
10.	The originally-filed specification with the amendments to the specification as filed on 6/16/2020 is objected to because of the following reasons: a) the arrangement of sections thereof Summary of the invention, Embodiments of the invention, Brief descriptions of eh drawings, … does not comply with the US practice; b) Page 1: on line 26, what does applicant mean by “beam splitters DBS1 to DBS3, 6”? In other words, it is unclear about the number “6” in the mentioned terms. Appropriate correction is required.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.

(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Objections
12.	Claims 1 and 4 each is objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
It is suggested that the terms “steps A to D” appeared in claim 1 on line 10 and in claim 4 on line 3 should be changed to --steps (A) to (D)--, see the claim 1 on lines 3-10 in which each step is placed in a parenthesis.
Claim Interpretation
13.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

14.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
15.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
a) “an optical arrangement” as recited in claim 1;

c) “a measuring apparatus” as recited in claim 5; and
d) “a control unit” as recited in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:

a1) the features thereof “the power” (line 7) lacks a proper antecedent basis; and
a2) the feature thereof “a current configuration of optical elements” (line 3) is indefinite. What does applicant mean by the “configuration” of optical elements in the mentioned feature? 
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “said relationship is stored assigned to the at least one configuration” (lines 3-4). What does applicant mean by the mentioned feature? 
c) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
c1) each of the features thereof “the transmission of data” (line 13); “the measured value” (line 17); “the stored measured values” (line 19) lacks a proper antecedent basis;
c2) the feature thereof “the measuring apparatus is connected to the control unit is a form suitable for the transmission of data” (lines 12-13) is indefinite. What “a form suitable for the transmission of data” does applicant imply here? In other words, it is entirely unclear about the connection between the measuring apparatus and the control unit via the so-called “a form suitable for the transmission of data” recited in the mentioned feature;
c3) the feature thereof “a current configuration of optical elements” (line 15) is indefinite. What does applicant mean by the “configuration” of optical elements in the mentioned feature? 

c5) the feature thereof “the stored measured values” (line 19) is unclear. It is unclear how the plurality of measured values are obtained and stored. Applicant should note that the claim recites a current configuration of optical elements and a measured value in relation to the current configuration, see the claim on lines 15-17.
d) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


20.	Claims 1-5, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tessadro et al (US Patent No. 6,239,554).
Tessadro et al discloses an optical apparatus having an illumination system and a detecting system wherein the detecting system is operated to control the light intensity of light provided by the illumination system to a sample.
Regarding to the features recited in present claims 1-2 and 5, the optical apparatus and the method as described in columns 3-10 and shown in figs. 1-4 and 8-9 comprises the following features:
a) at least one light source (115-118) for providing the radiation; 
b) optical elements in the form of a lens system (113) for guiding and influencing the radiation in the beam path; 
c) a measuring apparatus (114) for capturing a resultant power of the radiation in a sample (102) located in a sample plane; 
d) a control unit (120) which is embodied to drive the at least one light source wherein the measuring apparatus (114) is connected to the control unit (120) in a form suitable for the transmission of data, i.e., via the signal line (131); and 
e) the control unit (120) comprises an input/output interface (13), a controller (125), power supply (190), input light intensity command value transformer (180), lighting curve generator (150), memory (140), image memory portion (145), part program memory portion (144), … wherein the control unit is configured to capture a current configuration of optical elements such as which light source is used in a particular configuration, in the beam path of the optical apparatus, to store the measured value in relation to the current configuration, to ascertain a relationship between the resultant power and an output power of the radiation on the basis of 
Regarding to the feature related to a desired resultant power in the sample plane as recited in the present claim 3, such feature is disclosed by Tessadro et al as can be seen in columns 8-10 in which the control unit comprises sections stored lighting curve generator, transformation look-up table, part program executor, reference lighting curve portion, specific lighting portion … and an input/output interface for provided light intensity of light source based on a desired light intensity received by the measuring apparatus (114) and outputted to the control unit (120).
Regarding to the present claim 4, the apparatus and the method as provided by Tessadro et al is used for other light source in the light sources (115-118), see columns 9-10.
Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Tessadro et al in view of Nagasawa et al (US Patent No. 7,804,642)
It is noted that while Tessadro et al discloses an optical apparatus having an illumination system and a detecting system wherein the detecting system is operated to control the light intensity of light provided by the illumination system to a sample; however, Tessadro et al does not clearly disclose that the optical apparatus is a constituent part of a scanning laser microscope. However, a confocal laser microscope having an illumination system and a detecting system wherein the detecting system is operated to control the light intensity of light provided by the illumination system to a sample is disclosed in the art as can be seen in the confocal laser microscope provided by Nagasawa et al, see columns 1 and 16-17 and fig. 17. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to utilize the optical apparatus as provided by Tessadro et al in a confocal laser microscope as suggested by Nagasawa et al for the purpose of examination a sample.
Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872